Ameritel Mgt., Inc. v Tanvir (2015 NY Slip Op 03792)





Ameritel Mgt., Inc. v Tanvir


2015 NY Slip Op 03792


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2012-09204
 (Index No. 500330/12)

[*1]Ameritel Management, Inc., respondent, 
vShahid Tanvir, appellant.


Shahid Tanvir, Elmwood Park, N.J., appellant pro se.
Peter M. Levine, New York, N.Y., for respondent.
In an action to recover on a personal guaranty, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated July 12, 2012, as denied his motion, in effect, pursuant to CPLR 3211(a) to dismiss the complaint.

DECISION & ORDER
Motion by the respondent, inter alia, to dismiss the appeal on the ground that the right of direct appeal from the order terminated upon entry of a judgment of the same court dated December 12, 2013. By decision and order on motion of this Court dated March 11, 2014, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see Ameritel Mgt., Inc. v Tanvir, _____ AD3d _____, Appellate Division Docket No. 2014-01214 [decided herewith]).
MASTRO, J.P., LEVENTHAL, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court